Case 18-12491-CSS Doc 2047 Filed 09/09/20 Page 1 of 3

UNITED STATES BANKRUPTCY COURT

District of Delaware

In re: Promise Healthcare Group, LLC

Case No. 18-12491

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e) (2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

TRC MASTER FUND LLC
Name of Transferee

Name and Address where notices to transferee
should be sent:

TRC MASTER FUND LLC
Attn: Terrel Ross

PO Box 633

Woodmere, NY 11598

Phone: 516-255-1801
Last four digits of Acct#: N/A

Name and address where transferee payments
should be sent (if different from above):

Phone: N/A
Last four digits of Acct#: N/A

Certified Nursing Registry, Inc.
Name of Transferor

 

Court Claim # (if known): 797
Amount of Claim: USD$199,683.00
Date Claim Filed: 5/13/2019

 

Phone: (949) 680-6332
Last four digits of Acct.#: N/A

Name and Current Address of Transferor:

Certified Nursing Registry, Inc.

Law Offices of Charles G. Smith, APC
Charles G. Smith, Esq.

15303 Ventura Blvd., Suitel1650
Sherman Oaks, CA 91403-6620

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.

By: /s/Terrel Ross
Transferee/Transferee’s Agent

Date: September 4", 2019

Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 18-12491-CSS Doc 2047 Filed 09/09/20 Page 2 of 3

EVIDENCE OF TRANSFER OF CLAIM
Exhibit A to Assignment of Claim

TO: United States Bankruptcy Court (“Bankruptcy Court”)
District of Delaware
Attention: Clerk

AND TO: Promise Healthcare of California, Inc.
Case No. 18-12498(the “Debtor’)
(Jointly administered under Promise Healthcare Group, LLC, Case No. 18-1249)

Claim #797

Certified Nursing Registry, Inc., its successors and assigns (“Assignor”), for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, does hereby unconditionally and irrevocably sell, transfer and assign
unto:

TRC MASTER FUND LLC
PO Box 633

Woodmere, NY 11598
Attention: Terrel Ross

its successors and assigns (“Assignee”), all of Assignor’s rights, title, interest, claims and causes of action in and to, or
arising under or in connection with its Claim in the amount of. USD$199,683.00 (“Claim"), against the Debtor in the
Bankruptcy Court, or any other court with jurisdiction over the bankruptcy proceedings of the Debtor.

Assignor hereby waives any objection to the transfer of the Claim to Assignee on the books and records of the Debtor and
the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or right to a hearing as may be
prescribed by rule 3001 of the federal Rules of Bankruptcy procedure, the Bankruptcy code, applicable local bankruptcy
rules or applicable law. Assignor acknowledges and understands, and hereby stipulates, that an order of the Bankruptcy
Court may be entered without further notice to Assignor transferring the Claim and recognizing the Assignee as the sole
owners and holders of the Claim.

Assignor further directs each Debtor, the Bankruptcy Court and all other interested parties that all further notices relating to

the Claim, and all payments or distributions of money or property in respect of the Claim, shall be delivered or made to the
Assignee.

IN eMonden og THIS EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED THIS Dad DAY OF
Se y , 2020.

=

 

 

ASSIGNOR: Certified NurSing Registry, Inc. ASSIGNEE: -E- MASTER FUND LLC -
; > a
) ( )

 

 

 

 

(Signature (Signature)
CRUSTPRA- SY Terrel Ross
(Print Name) (Print Name)
Pp aero
| Aoetden/ Managing Member

(Title) (Title)
Case 18-12491-CSS Doc 2047 Filed 09/09/20 Page 3 of 3

Creditor Data Detalls - Clalm # 797

Creditor Debtor Name

 

Promise Healthcare of
Date Filed

05/ O1

fornia, Inc.

   

Claim Amounts

Claim Nature Schedule Amount C*U*D* Asserted Claim Amount

General Unsecured $199,683.00
Priority

Secured

503(b)(Q) Admin Priority

Admin Priority

Total $0.00 $199,683.00

*C=Coniingent, U=Unliquidated, D=Disputed, F=Foreign

  

Claim Number
797
Schedule Number

néa

Curr Current

Claim Value Claim Status

$199,683.00 Asserted

$199,683.00
